1

2

3

4

5

6

7
                                     UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9

10
     CASEY LYNN ROBINSON,                            )   Case No.: 1:20-cv-00112-DAD-JLT
11                                                   )
                    Plaintiff,                       )   ORDER AFTER INFORMAL TELECONFERENCE
12                                                   )   RE DISCOVERY DISPUTE AS TO THE
            v.                                       )   FED.R.CIV.P. 30(B)(6) DEPOSITION
13                                                   )   (Doc.
     SHERWIN WILLIAMS CO., et al.,
                                                     )
14                                                   )
                    Defendants.
                                                     )
15
                                                     )
16

17      Initially, the parties disagreed as to the topics upon which the plaintiff could examine the entity at
18   deposition. At the informal conference (Doc. 44), counsel determined that there was no need to take
19   this deposition and the plaintiff withdrew the deposition request. Thus, the matter is resolved without
20   need for any motion practice.
21
     IT IS SO ORDERED.
22

23      Dated:     May 19, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
24

25
26

27

28
